Citation Nr: 1044604	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  05-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a heart disability, to 
include as secondary to service-connected Hepatitis C. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, to include as secondary to service-
connected Hepatitis C. 

4.  Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, to include as secondary to service-
connected Hepatitis C. 

5.  Entitlement to a disability rating greater than 40 percent 
for service-connected Hepatitis C. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1975 to February 1977. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2004 and June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.

In October 2005, the Veteran requested a Board hearing; however, 
in a May 2009 written communication, he withdrew this request.  
See 38 C.F.R. § 20.704.  

The issues of entitlement to service connection for hypertension; 
service connection for peripheral neuropathy of the left upper 
extremity, to include as secondary to service-connected Hepatitis 
C, and service connection for peripheral neuropathy of the right 
upper extremity, to include as secondary to service-connected 
Hepatitis C are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


FINDINGS OF FACT

1.  The competent medical evidence does not show a diagnosis of 
a heart disability.

2.  The Veteran's Hepatitis C is manifested primarily by 
occasional fatigue and liver damage; the condition is not 
manifested by daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of malnutrition) or 
any incapacitating episodes.


CONCLUSIONS OF LAW

1.  Service connection for a heart disability is not warranted.  
38 U.S.C.A. §§ 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for a disability rating greater than 40 percent 
for Hepatitis C are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code (DC) 7354 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim of entitlement to service connection for a 
heart disability, substantially compliant notice was sent in 
April 2005 and March 2006 letters.  This claim was readjudicated 
in February 2007, May 2008, and June 2008 supplemental statements 
of the case.  Mayfield, 444 F.3d at 1333.

Regarding the Veteran's increased rating claim for service-
connected Hepatitis C, substantially compliant notice was sent in 
April 2005, March 2006, and May 2008 letters.  This claim was 
readjudicated in a June 2008 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  VA has obtained service treatment 
records, VA outpatient treatment records, and private treatment 
records.  VA also has afforded the Veteran examinations and 
assisted him in obtaining evidence.  In this regard, the Board 
notes in August 2006 the RO made a request to North Texas Health 
Care System (Dallas VAMC) for the Veteran's post-service VA 
outpatient treatment records dated in January 1996 to November 
1999.  Subsequently, in late August 2006, Dallas VAMC sent a 
negative response indicating that there were no records for the 
Veteran during the aforementioned timeframe.  In a September 2006 
letter, the RO informed the Veteran that the attempts to obtain 
these records had been unsuccessful.  This letter detailed the 
date of request of the records from the RO and the negative 
response from Dallas VAMC.  Further, in early October 2006, the 
RO made a formal finding of unavailability of the VA outpatient 
treatment records, indicating the steps taken to obtain the 
records.  Based on the foregoing, all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has not 
contended otherwise.  In summary, the Board finds that VA has 
complied substantially with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.     

Service Connection 

Law and Regulations

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including cardiovascular-renal disease 
(including hypertension), are presumed to have been incurred in 
service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).  To establish entitlement to 
service connection on a secondary basis, there must be competent 
medical evidence of record establishing that a current disability 
is proximately due to or the result of a service-connected 
disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Additional disability resulting from the aggravation of a non-
service-connected condition by a service-connected condition is 
also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of 
entitlement to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Veteran contends that his current heart disability was 
incurred in active service.  He alternatively contends that his 
current heart disability was caused or aggravated by his service-
connected Hepatitis C.  

The Veteran's April 1975 induction physical examination report is 
negative for treatment or a diagnosis of a heart condition; 
however, contains the Veteran's report of pain or pressure in his 
chest and a notation from the examiner indicating that the 
Veteran has chest pain in the morning when smoking.  The 
Veteran's service treatment records are negative for complaints, 
treatment, or a diagnosis of a heart condition.  His February 
1977 separation physical examination report is negative for 
treatment or a diagnosis of a heart condition; however, contains 
the Veteran's report of pain or pressure in his chest, dizziness 
or fainting spells, and palpation or pounding heart.  Regarding 
the Veteran's complaints, the examiner indicated the Veteran 
experiences pounding or racing heart when overheated, but he has 
not experienced any recent symptoms.  The examiner further noted 
the Veteran has occasional sharp chest pains lasting several 
minutes, however, no treatment is required.   

Post-service records include an August 1981 private examination, 
indicating the Veteran's heart has a regular rate and rhythm; SI 
is noted to be normal and S2 is without murmur.  An October 1992 
VA examination report demonstrates the Veteran complained of a 
burning sensation in his chest; however, his cardiovascular 
system is noted to be within normal limits.  

A December 2002 private treatment record indicates the Veteran 
returns for a general cardiac follow-up, noting the Veteran's 
occasional atypical resting left-side focal sharp chest pain that 
is reproduced when coughing.  The Veteran denied any exertional 
symptoms or shortness of breath and reported that he continues to 
smoke one pack of cigarettes per day.  On cardiac examination, 
the Veteran had regular rate and rhythm and d S4 with a 1/6th 
injection systolic murmur.  The physician noted the Veteran 
denied a family history of cardiomyopathy or associated sudden 
cardiac death.  He further reported that the Veteran's previous 
Holter test was unremarkable and the previous echocardiogram 
revealed no clear ischemia, indicating, the Veteran is currently 
stable with no new symptoms.      

A January 2003 VA outpatient treatment record indicates the 
Veteran provided a history of an enlarged heart, noting that he 
saw a cardiologist in 2000.  A March 2003 VA record outpatient 
treatment record notes the Veteran underwent an echocardiogram in 
September 2001 and a Holter test in October 2001, both of which 
were unremarkable for ischemia and arrhythmia.  

A March 2004 VA record demonstrates the Veteran's cardiac enzymes 
were within normal limits; however, the exercise tolerance test 
(ETT) was non-diagnostic because he could not exercise for more 
than a minute.  

An April 2004 VA record notes the Veteran underwent an elective 
catheterization, demonstrating that he is currently chest pain 
free; chest x-rays show a normal cardiac silhouette without 
infiltrates or effusions, the EKG shows a normal sinus rhythm 
without wave changes, and his cardiovascular system is "RRR 
without m/r/s3/s4."  The physician noted a medical history of 
"probable CAD," indicating that the Veteran's stress 
echocardiogram in September 2001 and Holter test in October 2001 
were unremarkable for ischemia and arrhythmia.  A subsequent 
April 2004 VA record shows the Veteran sought treatment for 
shortness of breath; the Veteran's inferior wall defect was fixed 
in early April 2004.  A subsequent April 2004 record notes the 
Veteran's chronic HCV and his recent positive ad thal, indicating 
a plan of assessing for CAD v. effects of HCV treatment.   

A mid-April 2004 VA record shows the Veteran underwent an ETT; 
the test did not demonstrate any EGK changes and there were no 
symptoms at a low workload.  The TTE did not demonstrate any wall 
motion or valvular abnormalities; the Veteran had a normal 
LVSF/RVSF.  The test was stopped due to the Veteran's generalized 
fatigue; the nuclear perfusion was noted to be most likely a 
false-positive and there is no need for further evaluation at 
this time.  

A late April 2004 VA record notes the Veteran has a history of 
chronic HCF, indicating, a March 2004 records shows the Veteran 
complained of pressure in his chest and thighs after mowing his 
yard the day before.  The healthcare provided reports that the 
Veteran's medication was held and he was sent for an EKG and 
cardiac enzymes, both of which were normal.  The next morning, 
the Veteran had an ETT which was non-diagnostic because he could 
only exercise for a minute.  The Veteran was then scheduled for a 
nuclear perfusion stress test, which did not occur for several 
weeks, so he was allowed to start back on his medication.  The 
Veteran underwent an ad thal test, which was abnormal, so he was 
brought back to the hospital for further testing.  The Veteran 
then underwent a TTE and another ETT; it was determined that the 
nuclear perfusion test was most likely a false-positive and there 
is nothing wrong with the Veteran's heart.  

An April 2007 VA record shows the Veteran reported that he feels 
like his heart is skipping a beat; however, he denied any chest 
pain.  The Veteran's EKG shows nonspecific ST abnormalities.

A May 2007 VA record demonstrates the Veteran underwent an ETT; 
the Veteran attained 79% of the predicted heart rate.     

The Veteran underwent a VA examination for his heart condition in 
March 2008.  At the time, the Veteran reported having one episode 
of chest pain under his rib cage, which he believed was gas.  He 
sought treatment at the hospital for an evaluation in 2004-2005, 
where he was given a complete work-up.  During the evaluation 
process, the Veteran did not have a history of orthopnea, angina, 
or shortness of breath; however, he felt tired often.  The 
Veteran's complete work-up in 2004 was normal; cardiology 
considered the positive nuclear perfusion scan to be a false 
positive and his Echo and ETT were normal, as his METS were 
described at 6.0.  The examiner noted that the Veteran does not 
have a history of hyperthyroid heart disease or any cardiac 
dysrhythmias; however, he did experience some palpitation in 
association with the onset of chest pain symptoms of his heart in 
2004, before the cardiac workup was accomplished.  The examiner 
further noted that the Veteran is not currently experiencing any 
of these symptoms.  Upon examination and review of the Veteran's 
claims file, the examiner indicated that heart disease was not 
found to be diagnosed from review of cardiac evaluations and 
electronic records, including VA records and the Veteran's claims 
file.  The examiner concluded that there is no documentation 
presented of heart disease.    

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a heart disability, 
including as secondary to service-connected Hepatitis C.  In this 
case, review of the record reveals that there is no competent 
medical evidence showing the Veteran has been diagnosed as having 
a heart disorder.  At separation from service, the Veteran 
reported experiencing pain or pressure in his chest, dizziness or 
fainting spells, and palpation or pounding heart; however, no 
pertinent defects or diagnoses were noted.  Moreover, there is no 
post-service medical diagnosis of a heart disorder of record.  
Further, the Veteran has not alleged that he has continuously 
experienced heart disorder symptoms since service.  In addition, 
while the aforementioned post-service treatment records 
demonstrate the Veteran complained of chest pains, there is no 
competent medical evidence demonstrating that the Veteran has a 
disability manifested by chest pain.  A service connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has a disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Service connection is not warranted in the absence 
of proof of current disability.  The Veteran has not identified 
or submitted any competent evidence demonstrating that he 
currently experiences any heart disability which could be 
attributed to active service.  Absent such evidence, the Board 
finds that service connection for heart disability is not 
warranted.

In the October 2010 informal hearing presentation, the Veteran's 
representative indicates that the Veteran has offered various 
complaints relating to his chest, which the Veteran seems to 
believe are related to his HCV (service-connected Hepatitis C).  
The Board notes, however, that while the Veteran has claimed that 
his current heart condition is secondary to his service-connected 
Hepatitis C, there is no medical evidence of record that provides 
a diagnosis of a heart disability.  The Veteran also has not 
identified or submitted any competent evidence demonstrating that 
his claimed heart disability was caused or aggravated by his 
service-connected Hepatitis C.  Thus, the Board also finds that 
service connection is not warranted for the claimed heart 
disability as secondary to service-connected Hepatitis C.  
Lathan, 7 Vet. App. at 365.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (lack of contemporaneous medical records does 
not serve as an "absolute bar" to the service connection 
claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not 
credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms").  In 
determining whether statements submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements, the Veteran has asserted that his symptoms of 
a heart disability have been continuous since service.  He 
asserts that he continued to experience symptoms relating to the 
heart (chest pain and pressure) after he was discharged from the 
service.  In this case, after a review of all the lay and medical 
evidence, the Board finds that the weight of the evidence 
demonstrates that the Veteran did not experience continuous 
symptoms of a heart disability after service separation.  
Further, the Board concludes that his assertion of continued 
symptomatology since active service, while competent, is not 
credible.

The Veteran did not claim that symptoms of his disorder began in 
or soon after service until he filed his current VA disability 
compensation claim.  Such statements made for VA disability 
compensation purposes are of lesser probative value than his 
previous statements made for treatment purposes.  See Pond v. 
West, 12 Vet. App. 341 (1999) (holding that, although Board must 
take into consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such statements).  
These inconsistencies in the record weigh against the Veteran's 
credibility as to the assertion of continuity of symptomatology 
since service.  See Madden, 125 F.3d at 1481 (finding Board 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's 
finding that a Veteran was not credible because lay evidence 
about a wound in service was internally inconsistent with other 
lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than the findings at 
service separation and the absence of complaints or treatment for 
years after service.  For these reasons, the Board finds that the 
weight of the lay and medical evidence is against a finding of 
continuity of symptoms since service separation.

Increased Rating for Hepatitis C

The Veteran maintains that he is entitled to a disability rating 
greater than 40 percent for his service-connected Hepatitis C.  
In that regard, disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the Veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In the present case, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007). 

The Veteran's Hepatitis C disability currently is rated under 38 
C.F.R. §§ 4.114, DC 7354.  Under this DC, a 40 percent evaluation 
contemplates hepatitis C manifested by daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue malaise, 
nausea, vomiting, anorexia, arthralgia and right upper quadrant 
pain) having a total duration of at least 4 weeks, but less than 
6 weeks, during the past 12-month period.  The next higher 60 
percent rating is assigned for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or incapacitating episodes with 
symptoms such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least 6 weeks during the past 12-month period, but 
not occurring constantly.  A 100 percent rating is assigned for 
near-constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  38 C.F.R. § 4.114, DC 7354.  For purposes of evaluating 
conditions under DC 7354, an incapacitating episode is a period 
of acute signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Id., Note 2.

In determining whether an increased rating is warranted the 
pertinent evidence of record has been reviewed and a discussion 
of such evidence follows.  

VA outpatient treatment records dated in April 2004 indicate that 
the Veteran has chronic Hepatitis C (HCV).  Records note that he 
tolerates his diet without experiencing nausea or vomiting; 
appears to be well nourished; is obese; and reports no 
unintentional weight loss, change in appetite or difficulty 
swallowing or chewing.  

The Veteran underwent a VA examination in May 2004.  At the time, 
the Veteran reported that he has not worked since July 2003.  He 
further reported that he is taking Interferon shots which "lay 
him out for a day or so."  He also reported that the company he 
worked for "let him go because he was not able to work."  He 
reported that he experiences numbness in his hands and feet, 
which may be secondary to the Interferon medication.  He reported 
that his appetite varies; on some days he is ravenous and some 
days he is not.  He reported experiencing difficulty sleeping and 
feelings of depression.  Upon examination and review of the 
Veteran's claims file, the examiner diagnosed the Veteran with 
Hepatitis C with neuropathy and major depression.  The examiner 
also noted the Veteran is unemployed due to financial and family 
difficulties and opined that he is not able to work at the 
present time. 

The Veteran underwent a VA examination September 2004.  The 
examiner noted the Veteran was diagnosed with Hepatitis C in 1997 
and was subsequently treated with Interferon for nine months; 
however, the medication was discontinued due to the Veteran's 
side effects of depression.  The Veteran was prescribed Peg 
interferon/Ribavirin in 2003 for 12 months, and completed his 
course of treatment in June 2004.  The Veteran reported 
experiencing significant pain and burning of his feet began in 
September 2003, shortly after starting the second round of 
medication.  The examiner diagnosed the Veteran with Hepatitis C 
treated and peripheral neuropathy secondary to Peg 
interferon/Ribavirin.

VA outpatient treatment records dated in January 2005 demonstrate 
the Veteran has a history of chronic HCV and is currently taking 
Peg interferon/Ribavirin depression protocol for 48 weeks.  The 
Veteran is currently working on air conditions, a new job at the 
airport.  The Veteran has not had any chest pain except when he 
is constipated.  The Veteran's viral load was 987,000IU/ml, which 
means he is relapsing.  

VA outpatient treatment records in February and March 2005 
indicate that the Veteran is obese.  

The Veteran underwent a VA examination in May 2005.  At the time, 
the Veteran reported experiencing chronic fatigue, explaining 
that he tires easily; however, his appetite is good and he eats 
regularly, except when he is working.  He further reported 
experiencing the loss of feeling on the plantar surface of his 
feet bilaterally, as well as intermittent tingling in his left 
upper arm.  The Veteran continues to work 36 hours per week at 
the airport performing air conditioning repairs.  The examiner 
noted a January 2005 record that shows the Veteran's viral load 
was 987,000IU/ml, which indicates he had a relapse of his 
condition.  The examiner noted a February 2005 record that shows 
laboratory findings of aspartate transaminase.  The Veteran was 
further noted to have stage three fibrosis.  On examination, the 
Veteran was noted to be quite obese, however, without abdominal 
tenderness or evidence of ascites.  Upon examination and review 
of the Veteran's claims file, the examiner diagnosed the Veteran 
with chronic Hepatitis C with completed Peg interferon/Ribavirin 
depression protocol with elevated viral load indicating a 
relapse.  

A September 2005 VA outpatient treatment record shows the Veteran 
reported for a health maintenance visit, providing a history of 
Hepatitis C with Interferon treatment.  The physician noted the 
Veteran's chronic Hepatitis C infection, indicating that the Peg 
interferon/Ribavirin treatment was not successful.  The physician 
further noted that there is no evidence of liver disease stigmata 
at this time.  

A December 2005 VA outpatient treatment record notes the 
Veteran's chronic Hepatitis C, however, indicates the Veteran has 
not experienced any weight loss.  

A June 2006 VA outpatient treatment record notes the Veteran's 
chronic Hepatitis C and his complaints of increasing fatigue, 
lack of energy, and motivation.   The Veteran was told to stop 
taking Naproxen because his liver enzymes are slowly elevating.  

The Veteran underwent a VA examination in February 2007.  At the 
time, the Veteran reported that he has no complaints of vomiting 
or hematemesis, however, reports experiencing melena.  He denied 
episodes of colicky abdominal pain, but had complains of 
distension.  He denied experiencing nausea or vomiting, weakness, 
fatigue, depression, or anxiety.  The Veteran reported that he 
was treated with Interferon and developed bilateral neuropathy of 
the feet.  On examination, there was no evidence of ascites.  The 
Veteran's weight has been stable over the past two years.  He 
showed no evidence of malnutrition.  He had right upper quadrant 
tenderness (RUQ).  His liver was 4 and 1/2 inches and noted to be 
slightly larger than normal size.  There were no superficial 
abdominal veins present.  His muscle strength was normal and 
without atrophy.  There was no evidence of palmar or spider 
angiomata.  Review of the Veteran's LFT's showed that his SGOT 
was 56 and SGPT was 113 in late January 2007, which were elevated 
from his lows in 2005 and 2006.  Upon review of the Veteran's 
claims file, the examiner diagnosed the Veteran with Hepatitis C 
with gradually increasing liver function tests indicating liver 
damage caused by the Hepatitis C condition.        

The Veteran underwent a VA examination in March 2008.  The 
Veteran is not currently taking any medications for his Hepatitis 
C condition, nor has he been retreated with Interferon.  The 
examiner noted the Veteran does not have a current history of 
fatigue, nausea, vomiting, anorexia, arthralagia or RUQ pains.  
However, the Veteran reported having a "funny feeling" in his 
RUQ area at times.  Arthralgia is also noted in the Veteran's 
joints intermittently.  The Veteran is noted to be well-
nourished.  The Veteran has not missed any work due to his 
medical condition.  The examiner indicated that the Veteran's 
current symptoms of Hepatitis C are not incapacitating as the 
Veteran is currently working full time with a contract company in 
a responsible job at Texas Instruments.  Upon examination and 
review of the Veteran's claims file, the examiner diagnosed the 
Veteran with Hepatitis C.  

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for a disability rating greater than 
40 percent for service-connected Hepatitis C.  Although the 
January 2005 VA outpatient treatment record shows that the 
Veteran's Hepatitis C was present, as his viral load was 
987,000IU/ml and the May 2005 also noted a relapse of the 
condition, the evidence of record does not demonstrate that he 
experienced symptoms such as daily fatigue, malaise, and 
anorexia, with substantial weight loss or other indication of 
malnutrition and hepatomegaly, or any incapacitating episodes.  
Specifically, while the Veteran reported experiencing chronic 
fatigue during the May 2005 VA examination and during the course 
of treatment in January 2006, he denied fatigue during the most 
recent February 2007 and March 2008 VA examinations.  Further, 
the evidence of record does not demonstrate the Veteran 
complained of malaise.  While he reported experiencing pain at 
times, he consistently denied experiencing nausea and vomiting.  
Further, the evidence of record does not demonstrate any 
anorexia.  Indeed, the Veteran denied a current history of 
anorexia during the March 2008 VA examination.  The evidence does 
not demonstrate the Veteran experienced any weight loss.  He 
appeared well-nourished in April 2004 and during the March 2008 
VA examination.  He also appeared obese in April 2004 and during 
the May 2005 VA examination.  He reported further that he had not 
experienced any weight loss in December 2005.  His weight was 
noted to be stable for the past two years during the February 
2007 VA examination.  The record also is negative for evidence of 
malnutrition.  In fact, the February 2007 VA examination 
indicates that there is no evidence of malnutrition.  

Further, the September 2005 VA outpatient treatment record 
indicates there is no evidence of liver disease.  The February 
2007 VA examination report notes the Veteran's liver was 4 and 1/2 
inches and slightly larger than normal size.  In this regard, the 
examiner reviewed the Veteran's LFT's dated in late January 2007, 
demonstrating his SGOT was 56 and SGPT was 113, which were 
elevated from his lows in 2005 and 2006.  The February 2007 
examiner diagnosed the Veteran as having Hepatitis C with 
gradually increasing liver function tests, indicating liver 
damage caused by the Hepatitis C condition.  Thus, even if the 
Board concedes that the Veteran was diagnosed with hepatomegaly 
in February 2007, as discussed above, the evidence of record does 
not show that the Veteran experienced daily fatigue, malaise, and 
anorexia with substantial weight loss (or other indication of 
malnutrition).  Moreover, the evidence of record does not 
demonstrate that the Veteran experienced any incapacitating 
episodes due to his Hepatitis C condition.  As such, the criteria 
for the next higher 60 percent disability rating are not met.  
The Veteran's symptoms as described otherwise are consistent with 
his current 40 percent disability rating for service-connected 
Hepatitis C.  He also has not identified or submitted any 
competent evidence demonstrating his entitlement to a higher 
disability rating for service-connected Hepatitis C.  Thus, the 
Board finds that the criteria for a disability rating greater 
than 40 percent for service-connected Hepatitis C are not met.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 49.

Extraschedular

During the May 2004 VA examination, the Veteran has reported that 
he has not worked since July 2003, as the company let him go 
because he was unable to work.  The Veteran also reported that 
the Interferon medication prescribed for his Hepatitis C 
condition "lays him out for a day or so," suggesting that he 
was unable to work due to this medication.  As such, the Board 
must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 22 
Vet. App. 242 (2008).

Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected Hepatitis C 
disability.  The competent medical evidence of record shows that 
the Veteran's primary manifestation of hepatitis C is occasional 
fatigue; the effect of which is specifically contemplated in the 
rating criteria.  Furthermore, the May 2004 VA examination report 
shows the examiner indicated that the Veteran was unemployed for 
financial and family reasons and as a result could not work.  
Moreover, the May 2005 VA examination report shows that the 
Veteran continues to work 36 hours per week at the airport 
performing air conditioning repairs.  Finally, the most recent 
March 2008 examination report indicates that the Veteran has not 
missed any work due to his medical condition, noting his full 
time employment with a contract company in a responsible job at 
Texas Instruments.  The effects of the Veteran's disability have 
been fully considered and are contemplated in the rating 
schedule.  Accordingly, the Board finds that referral for an 
extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008).


ORDER

Entitlement to service connection for a heart disability is 
denied.  

Entitlement to a disability rating greater than 40 percent for 
Hepatitis C is denied. 


REMAND

The Veteran contends that his current hypertension is related to 
service.  In this regard, the Board notes the Veteran's April 
1975 induction physical examination report is negative for 
treatment or a diagnosis of hypertension.  This report also 
contains the Veteran's report of pain or pressure in his chest.  
His service treatment records are negative for complaints, 
treatment, or a diagnosis of a hypertension condition.  The 
Veteran's February 1977 separation physical examination report is 
negative for treatment or a diagnosis of a hypertension 
condition; however, contains the Veteran's report of pain or 
pressure in his chest, dizziness or fainting spells, and 
palpation or pounding heart.  

Post-service VA outpatient and private treatment records 
demonstrate diagnoses of hypertension.  

In March 2008, the Veteran under a VA examination, in which the 
examiner diagnosed the Veteran as having hypertension, noting his 
diagnosis in 2001.  The examiner opined that the Veteran's 
current hypertension symptoms of racing heart, dizziness, or 
chest pain noted in service was less likely than not caused by or 
a result of hypertension or hepatitis C treatment.  

The examination is inadequate because the examiner did not 
include an opinion as to the etiology of the hypertension or 
address the pertinent question of when the Veteran's current 
hypertension condition manifested, to include whether is it 
related to his symptoms of pain or pressure in his chest noted in 
service.  Thus, another VA examination should be conducted to 
clarify the current nature and likely etiology of hypertension.  
38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007). 

Regarding the Veteran's claim of service connection for 
peripheral neuropathy of the right and left upper extremities as 
related to service, including as due to his service-connected 
Hepatitis C, the Board notes the Veteran's service treatment 
records, including his April 1975 induction physical examination 
and February 1977 separation physical examination are negative 
for complaints, treatment, or diagnoses of peripheral neuropathy 
of the right or left upper extremities.  

Post-service VA records include an October 1992 VA examination 
during which the Veteran complains of numbness of the entire left 
side of his body.  Neurological examination was within normal 
limits.  During a May 2004 VA examination, the Veteran complained 
of numbness in different parts of his body including his hands, 
which he believes is secondary to the Hepatitis C medication 
Interferon.  The Veteran was diagnosed as having Hepatitis C with 
neuropathy.  In a June 2004 statement, the Veteran reports that 
he currently experiences numbness of his finger tips.  He did not 
have numbness prior to treatment for his service-connected 
Hepatitis C, to include the chemotherapy he underwent as part of 
the treatment.  During the May 2005 VA examination, the Veteran 
reported experiencing intermittent tingling sensations in his 
left upper arm.  VA records dated in May 2005 to September 2005 
note the Veteran's complaints of numbness in his left arm, left 
upper extremity, and fingertips.  A July 2005 record notes that 
neurological examination shows the Veteran is unable to determine 
sharp or dull sensations from his mid-left forearm down and his 
middle finger is numb and a September 2005 record provides an 
assessment of parathesias.  The March 2008 VA examiner diagnosed 
the Veteran as having peripheral neuropathy of the upper 
extremities.  This examiner opined that the diagnosis was less 
likely than not related to the Hepatitis C treatment "since he 
has no complaints."  

The Board notes the Veteran has a current diagnosis of peripheral 
neuropathy of the upper extremities and has reported consistently 
that he observed symptoms of numbness and tingling post-treatment 
for his service-connected Hepatitis C.  The Board also notes that 
the competent medical evidence demonstrates the Veteran sought 
treatment for numbness and tingling of his upper extremities.  
The March 2008 VA examiner commented that the Veteran did not 
have any complaints in relation to the peripheral neuropathy of 
his upper extremities and appeared to base his negative nexus 
opinion on that fact.  Because the March 2008 VA examiner failed 
to consider the Veteran's competent lay and medical evidence of 
numbness and tingling of the upper extremities, another 
examination is required.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The Board finally finds that Veteran has not received appropriate 
notice as to the claim of secondary service connection.  The 
April 2005 notice letter addressed service connection for 
peripheral neuropathy of the right and left upper extremities on 
a direct basis only.  On remand, corrective notice should be 
sent.  

Accordingly, the case is REMANDED for the following action:

1.   Review the claims file and ensure that 
all notice obligations have been satisfied in 
accordance with the recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other applicable legal 
precedent.  Specifically, issue appropriate 
notice on the Veteran's claims of entitlement 
to service connection for peripheral 
neuropathy of the right upper extremity as 
secondary to service-connected Hepatitis C, 
and service connection for peripheral 
neuropathy of the left upper extremity as 
secondary to service-connected Hepatitis C.  
A copy of the notice letter should be 
included in the claims file. 

2.  Schedule the Veteran for appropriate VA 
examination(s) in order to determine the 
current nature and etiology of hypertension.  
The claims file should be provided to 
the examiner(s) for review.  Based on a 
review of the claims file, including the 
service treatment records which show 
complaints of chest pain and pressure, and 
the results of the Veteran's physical 
examination, the examiner(s) is asked to 
opine whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that hypertension, if diagnosed, is related 
to active service or any incident of such 
service.  A complete rationale must be 
provided for any opinion(s) expressed.

3.  Schedule the Veteran for appropriate VA 
examination(s) in order to determine the 
current nature and etiology of peripheral 
neuropathy of the right and/or left upper 
extremities.  The claims file should be 
provided to the examiner(s) for review.  
Based on a review of the claims file and the 
results of the Veteran's physical 
examination, the examiner(s) is asked to 
opine whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that any peripheral neuropathy of the right 
and/or left upper extremities, if diagnosed, 
is related to active service or any incident 
of such service.  If not, then the 
examiner(s) is asked to opine whether is at 
least as likely as not (i.e., a 50 percent or 
greater probability) that any peripheral 
neuropathy of the right and/or left upper 
extremities is proximately due to or the 
result of service-connected Hepatitis C or 
was aggravated by service-connected Hepatitis 
C.  If aggravation is present, to the extent 
possible, then the examiner(s) is requested 
to provide an opinion as to the approximate 
baseline level of severity of the peripheral 
neuropathy of the right and/or left upper 
extremities disability before the onset of 
aggravation.  The examiner is advised that 
"aggravation" is defined for legal purposes 
as a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.  A 
complete rationale must be provided for any 
opinion(s) expressed.

3.  Thereafter, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


